The Attorney              General of Texas
                                         December        6,     1978
JOHN L. HILL
Attorney General


                   Honorable G. L. “Lynn” Tate                         Opinion No. H- 1272
                   Commissioner
                   Texas Department of Labor and                       Re: Authority of Texas Depart-
                     Standards                                         ment of Labor and Standards to
                   Box 12157                                           contract with a private associa-
                   Austin, Texas 78711                                 tion to fund a Mobile Home
                                                                       Information Center.

                   Dear Commissioner Tate:

                          You ask whether the Texas Department of Labor and Standards may
                   agree to fund a Mobile Home Information Center to be operated by a
                   nonprofit corporation.   The nonprofit corporation has applied to you for funds
                   to establish a center which would provide information on warranty protection
                   and complaint procedures to mobile home purchasers and would facilitate the
                   resolution of complaints. You wish to know whether you may enter into this
                   kind of agreement with a private entity and whether you may fund this
                   proposal with either state appropriated or federal funds received by the
                   mobile home program.

                         The Department of Labor and Standards is responsible for administering
                   and enforcing the Texas Mobile Homes Standards Act, which regulates the
                   mobile home industry. V.T.C.S. art. 5221f. The Act provides for cooperation
                   with the federal government        pursuant to the National Mobile Home
                   Construction and Safety Standards Act of 1974, 42 U.S.C. SS 5401-5426. The
                   Mobile Homes Standards Code adopted by the Department of Labor and
                   Standards must comply with standards established under the federal statute.
                   V.T.C.S. art. 522lf, 5 5. ln addition, the department has been designated as
                   the state agency for enforcing federal standards which the state has also
                   adopted. -See 42 U.S.C. § 5422(b); V.T.C.S. art. 5221f, § 9(c).

                         The Texas act provides the department            with specific   contractual   and
                   rule-making authority as follows:

                                 Sec. 4(a) The department may adopt standards and
                              requirements for the installation of plumbing, heating,
                              and electrical  systems and for the construction of
                              mobile homes as it determines           are reasonably
                              necessary in order to protect the health and safety of
                              the occupants and the public.




                                                    P.        5032
Honorable G. L. ttLynn’t Tate   -   Page 2      (H-1272)



              . . . .

               (b)(3) The department may cooperate with all units of
            local government within this state and, when requested, may
            authorize local units of government to make and perform
            inspection and enforcement activities. . . .

              . . . .

               Sec. 9(b) The department shall make and enforce rules
            and regulations    reasonably  required to effectuate    all
            provisions of this Act and the notification and correction
            procedures provided in . . . the National Mobile Home
            Construction and Safety Standards Act of 1974.

              . . . .

              Sec. 15 The department may enter into contracts with the
            Department   of Housing and Urban Development or its
            designees for the purpose of nationwide monitoring of
            Department of Housing and Urban Development programs.

V.T.C.S. art. 5221f.

       These provisions are specifically   drawn to achieve the development and
enforcement of mobile home standards.       They reflect the stated purpose of the
whole act - to protect the consumer by regulating the industry.        V.T.C.S. art.
5221f, S 2. We find no provision authorizing the grant of funds to a private entity
for the purpose of disseminating consumer information.     Nor do we find in article
522H or in other statutes relating to the Department of Labor and Standards any
broad contractual power that would authorize the described agreement.     See, e.g.,
V.T.C.S. art. 5154a (duties of Commissioner of Labor and Standards).      It is welt
established that an administrative agency has only those powers expressly granted
to it by statute or necessarily implied therefrom. Stauffer v. City of San Antonio,
344 S.W.2d 158 (Tex. 1961); see Attorney General Opinions H-897 (1976); H-366
(1974); M-1131(1972). Prior opinions which approved grants by state agencies to
other public and private entities have relied on express statutory authority.    See
Attorney General Opinions H-140 (1973); C-673 (1966); compare Attorney Gene3
Opinion H-120 (1973). In the absence of such authority, we must conclude that the
department may not enter into the proposed agreement.

       The department may have implied authority, as an incident to its regulatory
functions, to inform consumers about mobile home standards and legal remedies
available for violation of them. -See Attorney General Opinion M-H38 (1972). It
could enter into contracts for goods and services necessary to exercise this implied
authority.  However, we do not believe the department may relinquish control over
its funds and the personnel exercising its authority to the extent contemplated by




                                    P.   5033
I   .    -




        Honorable G. L. “Lynn” Tate      -   Page 3     (H-1272)



        this agreement.   In addition, several statutes place limits on the way in which state
        funds may be spent for goods and services.           See V.T.C.S.       art. 664-3 (State
        Purchasing Act of 1957); V.T.C.S. art. 6252-R (Poxon        Classification Act of 1961).
        See also V.T.C.S. art. 666b (lease of space for state agencies through Board of
        Control); Attorney General Opinion H-138 (1973) (Board of Architectural Examiners
        must contract for services and supplies through the Board of Control).

                                             SUMMARY

                    The Department of Labor and Standards does not have
                    authority under article 5221f, V.T.C.S., to fund a Mobile
                    Home Information       Center to be operated by a private
                    nonprofit corporation.




                                               I




                                 I
                                                        !

        DAVID&. KENDALL, Fi@ Assistant



        dAUJ
        C. ROBERT HEATH. Chairman
        Opinion Committee ’




                                                   P-   5034